Citation Nr: 1207363	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected hemorrhoids.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus. 

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss. 

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for residuals, laminectomy for the disc disease. 

5.  Entitlement to an effective date prior to April 8, 2008, for the grant of service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO decision, which granted service connection for tinnitus, assigning a 10 percent evaluation, effective May 30, 2008, continued a noncompensable evaluation for service-connected bilateral hearing loss, and denied an application to reopen a previously denied claim for service connection for residuals, laminectomy for disc disease; and a November 2007 RO decision, which continued a noncompensable evaluation for service-connected hemorrhoids.

In a September 2009 rating decision, an earlier effective date of April 8, 2008, was awarded for the grant of service connection for tinnitus.  This rating decision indicated that this was a grant of the benefit that the Veteran sought.  However, the Veteran gave no indication that he wished to withdraw his claim for an earlier effective date, and he specifically indicated on his November 2009 VA Form 9 Appeal that he was not satisfied with the April 8, 2008, effective date for the grant of service connection for tinnitus and felt that service connection should be granted back to his initial filing for the benefit.  Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is still on appeal before the Board.  

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Additionally, the Board notes that the majority of this evidence is duplicative and has previously been associated with the claims file.  As such, the Board may proceed to adjudicate the claims, as done below, with no prejudice to the Veteran.

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of his service-connected hearing loss, tinnitus, or hemorrhoids.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that these service-connected disabilities prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The Board notes that a February 12, 2010, Report of General Information reflects that the Veteran would like to file a claim for service connection for post nasal drip.  This issue has not been addressed by the RO.  The issue of entitlement to service connection for post nasal drip has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for residuals, laminectomy for the disc disease and entitlement to a compensable evaluation for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are manifested by reducible hemorrhoids, which are not thrombosed and which are treated by over the counter medications.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.  The evidence of record does not reflect that the Veteran filed an application to reopen a previously denied claim for service connection for tinnitus prior to April, 8, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2011).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2011).
3.  The criteria for an effective date earlier than April 8, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.87, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in August 2007, May 2008, August 2008, and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.    

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claims for increased ratings, the Veteran was provided an audiological examination most recently in November 2008 and an examination for his hemorrhoids in December 2008.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected tinnitus or or hemorrhoids since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims. 
The Board has considered the observation of the Veteran's representative in the December 2011 Appellant's Brief that the Veteran was last examined in November and December of 2008.  In this regard, the representative further noted that when a Veteran claims that his disorder is worse than when originally rated, and the available evidence is too old for an evaluation of his current disorder, VA's duty to assist includes providing him with a new examination.  Then, the representative requested that the benefits sought by the Veteran be granted or remanded to conduct VA examinations to properly ascertain the Veteran's current level of disability.  Although the representative correctly stated the law in regards to when VA is obligated to provide a new examination, the Board finds it significant that the representative did not specifically assert that there was evidence suggesting that the Veteran's disabilities had worsened, nor did the representative actually assert that there had been such a worsening.  Instead, the representative merely asserted that a significant period of time had passed since the last VA examination.  The Board notes, however, that there mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Therefore, as there is no evidence of record suggesting that his disabilities have worsened since his last VA examination, and because neither the Veteran or his representative have asserted that a worsening has occurred, the Board finds that the most recent audiological and hemorrhoid examinations of record are adequate for the purposes of evaluating his tinnitus and hemorrhoid claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a compensable evaluation for service-connected hemorrhoids.

A noncompensable evaluation is currently assigned to the Veteran's service-connected hemorrhoids under Diagnostic Code 7336.  The Veteran is seeking an increased rating. 

Under Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures.  38 C.F.R. § 4.119, Diagnostic Code 7336 (2011).

The Board notes that the Veteran underwent an examination for hemorrhoids most recently in December 2008.  The Veteran was noted as having external hemorrhoids with symptoms of anal itching, pain, painful bowel movements, and swelling.  The Veteran reported that he suffered from rectal bleeding, which is mild.  He does not suffer from thrombosis.  He is currently being treated with KY Jelly or lubricant, and his response to this treatment was reported as good.  The Veteran reported that he has never been hospitalized or had any surgeries for this condition.  Upon examination, it was noted that there are no signs of anemia or fissures.  The  hemorrhoids were noted as being 1 centimeter.  The hemorrhoids were noted as being reducible and not thrombosed.  There was no evidence of bleeding noted or rectal prolapse.  The Veteran was noted as having external hemorrhoids with no apparent effect on his day to day activity.  There are no related scars.

The Veteran also underwent a VA examination in August 2007.  The Veteran's medical records were reviewed.  The Veteran reported that he has internal and external hemorrhoids.  He uses over the counter cream for treatment of his hemorrhoids when they flare up.  He reported using the cream 8 to 9 consecutive days per month as he has flares of hemorrhoids about twice per month.  Sometimes, he has bleeding, bright red blood, when he has hemorrhoids, but he says that this is about twice per month.  He has slight anemia per recent laboratory work and he does not know if this is all due solely to his hemorrhoids.  He had a colonoscopy about a year ago, which revealed benign polyps and internal hemorrhoids but was otherwise okay.  Other than the topical cream for his hemorrhoids, he has increased his dietary fiber intake and fluids.  The Veteran reported using Preparation H cream topically for 6 to 9 days consecutively about twice per month.  The examiner noted that there is a history of occasional rectal bleeding.  He reported anal itching, burning, difficulty passing stool, pain, and swelling.  The examiner noted that there is a history of hemorrhoids, which includes frequent bleeding and recurrence without thrombosis of 4 or more times per year.  The examiner noted that there were no hemorrhoids, anorectal fistula, anal or rectal stricture, or rectal prolapse present.  The sphincter was not impaired.  There were no signs of anemia on physical examination.  The examiner concluded by diagnosing the Veteran with hemorrhoids.  The examiner noted that the Veteran also has mild anemia per laboratory results and it is not known if this may be due to hemorrhoids -FOBT today was normal.   

In a June 2006 VA treatment record, the Veteran reported that he had slight to moderate rectal bleeding, which "may be hemorrhoids."  The Veteran also reported that he had painful bowel movements, bleeding.  Upon examination, he was noted as having two very small raised bluish discolored areas on his anus, with no obvious hemorrhoids visualized.  The Veteran was diagnosed with rectal bleeding. 

Additionally, the Veteran reported in his September 2008 VA Form 9 Appeal that his hemorrhoids affect his daily life.  When the flare-ups of this condition are most severe, the inner vessel increases in size and can be felt to the outside.  There is blood apparent at times.  He contended that he cannot sit on his left side of the buttock during severe flare-ups and prolonged standing bothers him as well.

The Board notes that it was specifically noted in the December 2008 examination report that the Veteran's hemorrhoids are reducible and not thrombosed.  It was further noted in this examination report that the Veteran's rectal bleeding is mild and his hemorrhoids respond well to treatment.  The Veteran was noted as having external hemorrhoids with no apparent effect on his day to day activity.  Therefore, the Board finds that the evidence of record does not reflect that the Veteran's hemorrhoids meet the criteria for an increased 10 percent evaluation.

The Board acknowledges that the August 2007 VA examiner noted that the Veteran has mild anemia per laboratory results and it is not known if this may be due to hemorrhoids.  However, the examiner also noted that there were no signs of anemia on physical examination.  Additionally, it was noted in the most recent examination report that the Veteran had no signs of anemia.  Therefore, as the most recent medical examination of record does not reveal that the Veteran has anemia, as there is no evidence of record specifically indicating that the Veteran has anemia as a result of his service-connected hemorrhoids, as the Veteran has not been shown to have fissures, and as the Veteran reported his rectal bleeding to be mild at the most recent VA examination, the Board finds that the greater weight of evidence of record is against finding that the Veteran's hemorrhoids meet the criteria for an increased 20 percent evaluation either.    

As such, the Board finds that the criteria for a compensable evaluation for service-connected hemorrhoids have not been met under Diagnostic Code 7336. 

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the digestive system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2011). 
 
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hemorrhoids is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for hemorrhoids, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  Hart, supra.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus. 

A 10 percent evaluation is currently assigned to the Veteran's tinnitus, effective April 8, 2008, under Diagnostic Code 6260.  The Veteran is seeking a higher evaluation.

The Board notes that tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2011).

In the case currently on appeal, the Board notes that the RO assigned the Veteran a 10 percent evaluation for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating is not available.  

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, with regard to assigning a schedular evaluation in excess of 10 percent, as noted above, the disposition of the claim for a higher schedular rating is based on the law, and not the facts of the case.  As such, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  With regard to the possibility of assigning an extra-schedular evaluation, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's tinnitus on an extra-schedular basis.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.




3.  Entitlement to an effective date prior to April 8, 2008, for the grant of service connection for tinnitus.

The Veteran claims that an earlier effective date prior to April 8, 2008, should be assigned for the grant of service connection for tinnitus.  Essentially, he asserts that service connection should have been awarded back to when he originally filed a claim for service connection for this disability.  See notice of disagreement (NOD), February 2009.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2011).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that April 8, 2008, is the correct date for the grant of service connection for tinnitus.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria, absent a finding of CUE in a prior final decision, to establish that he is legally entitled to an earlier effective date.  

The evidence of record reflects that the Board issued a decision in November 2006 denying the Veteran's claim for service connection for tinnitus.  This issue was not appealed to the Court.  A letter dated April 8, 2008, was sent to VA from a senator on the Veteran's behalf.  Attached to this letter was a consent form from the Veteran, which described his injuries as including ringing of the ear.  Subsequently, a statement from the Veteran was received on May 30, 2008, in which he discussed the ringing of his ears.  

As noted above, the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2011).  The April 8, 2008, letter from the senator with the Veteran's attached consent form is the earliest evidence of record after the November 2006 Board decision indicating that the Veteran wished to file an application to reopen his previously denied claim for service connection for tinnitus.  As such, the Board must conclude that an effective date earlier than April 8, 2008, is not warranted.

The Board has considered the Veteran's argument that he should be awarded service connection for tinnitus dating back to his original claim for service connection for this disability.  However, as noted, the primary basis of awarding an effective date under applicable law or regulations based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, there is no record of an application to reopen a claim for service connection for tinnitus having been received after the November 2006 Board decision prior to April 8, 2008.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the application to reopen his claim for service connection for tinnitus was not received after the November 2006 Board decision until April 8, 2008, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2011).


ORDER

Entitlement to a compensable evaluation for service-connected hemorrhoids is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus is denied. 

Entitlement to an effective date prior to April 8, 2008, for the grant of service connection for tinnitus is denied.


REMAND

The Veteran is seeking to reopen his previously denied claim for entitlement to service connection for residuals, laminectomy for the disc disease and is seeking entitlement to an increased rating for his service-connected bilateral hearing loss.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The Board notes that an August 2008 letter was sent to the Veteran and his representative, which specified what was needed to substantiate this claim to reopen and described what would constitute such new and material evidence.  While this letter does discuss new and material evidence, it indicates that the this claim was most recently denied in November 2006 because there is no evidence of a back injury in his service treatment records and the evidence shows that his back injury occurred at work on April 6, 1979.  In actuality, this claim was denied by the Board in a November 2006 decision on the basis that there is no competent medical evidence showing the Veteran's lower back disability is related to disease or injury incurred in, or aggravated by, military service.  As such, the Veteran should be provided a corrective VCAA notice letter in compliance with the requirements under Kent.  

Specifically, the Veteran must be notified that his application to reopen his previously denied claim for entitlement to service connection for service connection for residuals, laminectomy for the disc disease was previously denied in a November 2006 Board decision, and that new and material evidence is needed to substantiate the claim.  The letter should describe what would constitute such new and material evidence, and the Veteran should be given notice of the basis for the prior final denial, namely that the November 2006 Board decision denied service connection for residuals, laminectomy for the disc disease based on the absence of competent medical evidence showing the Veteran's lower back disability is related to disease or injury incurred in, or aggravated by, military service.  The notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection for residuals, laminectomy for the disc disease.

Moreover, the Board notes that the Veteran submitted an Authorization and Consent to Release Information form in August 2008.  While requests were previously made for some of the medical records referenced on this form, the Board finds that not all listed records were requested or associated with the claims file.  As such, the RO should attempt to obtain any available records regarding treatment that the Veteran underwent at Jewish Hospital and from Dr. Goldstein at Goodman Clinic, referred to in the August 2008 Authorization and Consent to Release Information form. 

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the Board notes that the Veteran underwent an audiological examination on November 5, 2008.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
10
25
65
55
LEFT
5
25
65
60
The average decibel loss was 38.75 bilaterally.  This examination report recorded speech recognition scores using the Maryland CNC word list as 25 percent in the right ear and 20 percent in the left ear.  This examination report also recorded speech reception thresholds using Spondee Thresholds testing as 76 for the right ear and 84 for the left ear.

It appears that the RO continued the noncompensable evaluation assigned to the Veteran's hearing loss based on the assumption that the Spondee Thresholds test results and the Maryland CNC test results were inadvertently reversed when recorded in the examination report.  Moreover, the Board notes that the Veteran underwent a VA audiological examination August 2005, in which speech recognition scores were recorded as being 100 percent for the right ear and 88 percent for the left ear. 

In light of the drastic difference between the 2005 and the 2008 speech recognition scores, the Board finds that this issue must be remanded in order to obtain an addendum opinion from the examiner who conducted the November 2008 audiological examination.  Specifically, this examiner should be asked to provide an opinion as to whether she believes that the speech recognition scores were correct as recorded in the November 2008 examination report or whether the Spondee Thresholds test results and the Maryland CNC test results were reversed when recorded.

Additionally, the RO should provide the Veteran a new VA audiological examination in order to determine the current severity of the Veteran's bilateral hearing loss, so as to further clarify any possible discrepancies in the record.

Finally, as these issues are already being remanded, the RO should take this opportunity to obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.
 
2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any available medical records from Jewish Hospital and from Dr. Goldstein at Goodman Clinic, referred to in the August 2008 Authorization and Consent to Release Information form.  Associate any records received, including negative responses, with the claims file.  

3. Provide the Veteran with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran must be notified that his claim for service connection for residuals, laminectomy for the disc disease was previously denied in a November 2006 Board decision, and that new and material evidence is needed to substantiate the claim.  The Veteran should be given notice of the basis for the prior final denial, namely that there is an absence of competent medical evidence showing the Veteran's lower back disability is related to disease or injury incurred in, or aggravated by, military service, and what would constitute new and material evidence.  The Veteran should also be notified as to the evidence needed to substantiate the elements for service connection that are still lacking.  

4. If possible, obtain an addendum opinion from the examiner who conducted the November 2008 audiological examination.  Specifically, this examiner should provide an opinion as to whether she believes that the Maryland CNC speech recognition scores were correct as recorded in the November 2008 examination report or whether the Spondee Thresholds test results and the Maryland CNC test results were reversed when recorded in the examination report.

5. Provide the Veteran with a VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies, to include audiometric testing, should be accomplished, and all clinical findings should be reported in detail.  Speech recognition scores should be recorded using the Maryland CNC test.  If, and only if, the November 2008 examiner is not available to provide the above-requested opinion, the examiner should provide an opinion as to whether it is at least as likely as not that the Spondee Thresholds test results and the Maryland CNC test results were reversed when recorded in the examination report.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


